DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3 August 2022 has been accepted and entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Flanagan on 4 August 2022.
The application has been amended as follows: 
Claim 5: “The colorimetric sensor array of claim [[3]] 2...”
Claim 6: “The colorimetric sensor array of claim [[4]] 1..”
Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bukshpan et al. (WO 2015/159280 A1, previously cited) discloses a calorimetric sensor array (abstract) comprising a CMOS image sensor (par. [0025]) having a surface comprising pixels (for example, Fig. 4 demonstrates nine pixels in a 3 x 3 array); and a multiplicity of colorimetric sensing elements, each sensing element disposed directly on one or more of the pixels (chemochromic matrix layer 115, Fig. 4; par. [0030]).
With respect to claim 1, Bukshpan does not appear to disclose or reasonably suggest the claimed arrangement including a second multiplicity of colorimetric sensing elements, each sensing element of the second multiplicity of colorimetric sensing elements comprising a second sensing material disposed directly on one or more of the pixels, wherein the first sensing material and the second sensing material are different, and the colorimetric sensing elements of the first multiplicity of colorimetric sensing elements and the second multiplicity of colorimetric sensing elements are randomly arranged among each other on the surface of the CMOS image sensor.
With respect to claims 8 and 17, Bukshpan does not appear to disclose or reasonably suggest the claimed porous nanoparticles
Claims 2, 4-7, 9-16, and 18-21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        4 August 2022